               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Thomas Jermaine Graves,               )        C/A No.: 1:19-1608-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                ORDER
 Commissioner of Social Security       )
 Administration,                       )
                                       )
                   Defendant.          )
                                       )

      This matter is before the court on Plaintiff’s motion for attorney’s fees.

[ECF No. 24]. The parties consented to the undersigned’s disposition of this

case [ECF No. 4], and on June 5, 2019, the matter was referred to the

undersigned by order of the Honorable Richard M. Gergel. [ECF No. 5]. On

March 11, 2020, the court reversed the Commissioner’s decision denying

Plaintiff’s claims for Disability Insurance Benefits and remanded the case to

the Commissioner for further proceedings. [ECF No. 22]. Plaintiff then filed a

motion requesting $6,395.85 in fees, costs, and expenses pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412 (“the EAJA”). [ECF No. 24].

The Commissioner filed a response that reflected the parties’ stipulation to

$6,262.00 in attorney’s fees and $20.85 in expenses and withdrawal of

Plaintiff’s motion docketed at ECF No. 24. [ECF No. 25]. Accordingly, the

court grants the request and directs the Commissioner to pay Plaintiff

$6,262.00 in attorney’s fees and $20.85 in expenses. Such payment shall
constitute a complete release from and bar to any and all further claims that

Plaintiff may have under the EAJA to fees, costs, and expenses incurred in

connection with disputing the Commissioner’s decision. This award is

without prejudice to the rights of Plaintiff’s counsel to seek attorney fees

under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to

the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fees to be made payable to Plaintiff and mailed to the

business address of Plaintiff’s counsel. 1

      IT IS SO ORDERED.



April 8, 2020                                Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




1
  Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                         2
